DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         DAMAGE SERVICES, INC. a/a/o GNH REAL ESTATE,
                          Appellant,

                                      v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                               No. 4D21-604

                             [October 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner and Jennifer Hilal, Judges; L.T.
Case Nos. COCE19-007411 and CACE20-11788.

   William J. Roe and Nirav A. Desai of the Law Office of William J. Roe,
P.A., Aventura, for appellant.

   Patricia M. Rego Chapman of Dean, Ringers, Morgan & Lawton, P.A.,
Orlando, for appellee.

PER CURIAM.

   We affirm a final summary judgment in favor of Citizens Property
Insurance Corporation (“Citizens”) and against Damage Services, Inc.
(“DSI”), an assignee of benefits from an insured of Citizens.

   DSI sued Citizens for breach of contract for failing to pay DSI for its
water extraction services due to a flooding event at Citizens’ insured’s
property. The insured’s policy provided in Coverage G4 that it would not
pay more than $3,000 for emergency measures to protect the property,
unless a request to exceed the amount was made and approval was given
by Citizens. DSI failed to make a request to exceed that limit in accordance
with the policy terms.

   In Certified Priority Restoration v. Citizens Property Insurance Corp., ---
So. 3d ----, 46 Fla. L. Weekly D1546, 2021 WL 2673368 (Fla. 4th DCA
June 30, 2021), we addressed the same policy provision for this insurer
and held that “the clear wording of the policy established a reimbursement
cap on expenses for emergency measures which could not be exceeded
without a request to, and prior approval from, the insurer.” Because DSI
did not make a request to exceed the policy limit prior to exceeding the
limit for the work performed, we affirm.

   DSI alternatively argues that it could recover under Coverage A of the
policy, which insures against direct loss to the property, because its
invoice was for water extraction and remediation.         It argues that
remediation can be for improvement to the property and thus not within
the emergency measure policy provisions.

   However, we conclude that the court did not err in rejecting DSI’s claim.
DSI’s complaint described its work as “water extraction” and not as any
type of repair. No affidavit was filed by DSI to show that it had performed
work other than water extraction. Most importantly, in the assignment of
benefits contract, the insured assigned to DSI only its right to payment “in
regards to water extraction and dry out services, mold remediation, and/or
smoke damage.” To the extent that DSI performed other services, it was
not assigned the right to collect payments from Citizens for that work,
including any work done under Coverage A. Repayment for the damage to
the property under Coverage A, if any, would be made to the insured, not
DSI.

   For these reasons, we affirm the final summary judgment on these
grounds. We affirm as to all other issues raised.

   Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2